DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicant’s preliminary amendment filed 6/18/2020, is acknowledged.  Claims 15-26 are pending. 

Claim Rejections - 35 USC § 102
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 15-18 and 24-26 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tahir et al., Molecular Neurobiology, Humana Press, US, vol. 54, no. 8, 11 October 2016. 
Tahir et al. discloses anthocyanin loaded PEG-gold nanoparticles which ameliorate memory impairments in amyloid-beta injected mice (abstract; figure 2d; page 6502, column 1, paragraph 1 - page 6503, column 1, paragraph 2; page 6504, column 1, paragraph 1). The nanoparticles are uniform spherical, have a size of 135 nm and a zeta potential of -11.5 mV. 

Claim(s) 15, 16, 18, 19 and 24-26 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bharadwaj et al. , Adv. Healtcare Mater., vol 7 no. 116 October 2017.
Bharadwaj et al. discloses in Table 2 nanoparticles for ischemic stroke and brain trauma applications, including pegylated hydrophilic carbon clusters with a size of 50 nm, which improve cerebral blood flow. Table 3 discloses nanoparticles for ischemic stroke and brain trauma applications, including silica coated SPIONs (superparamagnetic iron oxide nanoparticles) with a size of 120 nm and a zeta potential of -37. 

Claim Objections
Claims 20-23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S CABRAL whose telephone number is (571)270-3769.  The examiner can normally be reached on M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/ROBERT S CABRAL/            Primary Examiner, Art Unit 1618